Denied; Opinion Filed November 26, 2019




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-01432-CV

                             IN RE ALEX PERRY NEAL, Relator

                  Original Proceeding from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-84128-2019

                             MEMORANDUM OPINION
                           Before Justices Myers, Molberg, and Nowell
                                    Opinion by Justice Myers
       Before the Court is Alex Neal’s petition for writ of mandamus in which he complains the

trial court has failed to rule on his October 2, 2019 motion for credit for time served, and seeks a

ruling from this Court ordering credit for time served on his sentence.

       Entitlement to mandamus relief requires relator to show both that the trial court has clearly

abused its discretion and that he has no adequate appellate remedy. In re Prudential Ins. Co., 148

S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Further, although trial courts should rule on

pending motions within a reasonable time, no bright-line test exists “separating a reasonable period

of time from an unreasonable one.” In re Smith, 07-18-00443-CV, 2019 WL 1321232, at *2 (Tex.

App.—Amarillo Mar. 22, 2019, no pet.). After reviewing the petition for writ of mandamus and

the applicable law, we conclude relator has not shown he is entitled to the relief requested.
Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the

court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                    /Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE




191432F.P05




                                                 –2–